230 P.3d 1038 (2010)
168 Wash.2d 1024
DEEP WATER BREWING, LLC., a Washington limited liability corporation, Robert D. Kenagy and Roberta D. Kenagy, husband and wife, and the marital community composed thereof, Respondents,
v.
FAIRWAY RESOURCES LIMITED, a Washington limited liability corporation, Defendant,
Key-Bay Homeowners Association, a Washington nonprofit corporation, and Jack A. Johnson and Jane Doe Johnson, husband and wife, and the marital community composed thereof, Petitioners,
Michael Taylor and Patricia Taylor, and the marital community composed thereof, Petitioners, and
John Does 2-24, Defendant.
No. 83984-1.
Supreme Court of Washington.
March 31, 2010.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Madsen and Justices Alexander, Chambers, Fairhurst and Stephens, considered at its March 30, 2010, Motion Calendar, whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is denied and the Respondents' request for attorney fees is granted. The Respondents are awarded reasonable attorney fees and expenses pursuant to RAP 18.1(j). The amount of the attorney fees and expenses will be determined by the Supreme Court Clerk pursuant to RAP 18.1. Pursuant to RAP 18.1(d), Respondents should file an affidavit with the Clerk of the Washington State Supreme Court.
For the Court
/s/MADSEN, C.J.
CHIEF JUSTICE